COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Commitment of T. C.

Appellate case number:    01-22-00542-CV

Trial court case number: 320442

Trial court:              Probate Court No 4 of Harris County

        Appellant T.C.’s court-appointed counsel has filed a motion for a thirty-day extension for
her client to make arrangements for payment of the appellate fees and to request the clerk’s
record and reporter’s record.
        The motion is granted. Appellant has until October 17, 2022 to pay the appellate filing
fees and to make arrangements for obtaining the reporter’s record. We note the clerk’s record
was filed on September 19, 2022.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually 


Date: October 6, 2022